Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Dec. 20, 2021 has been received and entered.
Currently, Claims 12-14 and 20-26 are pending.  Claims 12-14 and 20-26 are examined on the merits. 
The declaration of W. Jean Dodds filed Dec. 20, 2021 has been considered.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
In Claim 25, the term “the berry” does not appear to be in the previous claims or Specification.  Furthermore, there is no berry requirement for Claims 12 and 21.  Is this a misplaced ingredient?
Furthermore, in Claim 26, the term “curcumin-20% total curcuminoids in an amount of about 100mg” does not appear to be in the previous claims or Specification.  Furthermore, there is no berry or curcumin requirement for Claims 12 and 21.  Is this a misplaced ingredient?
Please delete new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In claims 12 and 21, it is not clear whether the method is a method of treatment or a method of diagnosis or both. One way to interpret the claim is that it requires administration of the supplement and is limited to dogs with the marker > 1.75 ng/ml.  If 
Applicant has mixed preamble with steps of treatment.  Preamble does not get incorporated in the administration step because there is no function change.  The claim is for a method of treatment.  How is the composition made? How is the dog treated? How is the dog diagnosed?   Applicant has not set forth active steps on how to treat the dog with certain biomarker profile.  Please breakdown the steps by indenting each paragraph for each active step.  There is no specific steps in how the composition is administered to the dog that has been diagnosed to require the treatment.  There is no specific method of using that composition.  

Claim 25 recites the limitation "the berry" in end of Claim 25.  There is insufficient antecedent basis for this limitation in the claim.

Please amend.

   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bagley et al. (US 20110287109 A1) in view of Iacopetti et al. (2017, BMC Veterinary Research, 13:330) and Milne (Redox Biology, 2017, 28: 582-599) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Bagley et al. teaches a method for health in animals, such as dog [0022] comprising recommended ingredients vitamin D, vitamin E, selenium, turmeric, green tea, alpha lipoic acid, and coenzyme Q10.  [0073] In some embodiments, the composition comprises vitamin D. In some embodiments, the composition comprises about 100-3000, about 500-2000, about 1000-1750, about 1250-1750, about 750-1250, about 950-1050 IU of vitamin D, which can be about 75 mcg.  [0064] In some embodiments, the composition comprises selenium. In some embodiments, the composition comprises about 100-200, about 125-175, about 145-155 mcg of selenium. In some embodiments, the composition comprises at least 10, 20, 30, 40, 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, or 180 mcg of selenium. In some 
 The broadest interpretation would be a “composition”.  As long as vitamin D and selenium result in the same reaction for the dog, there is no further limitation for the “wherein” term because the composition with vitamin D and selenium would have the effect at the dosage claimed.  
However, Bagley et al. does not teach HOD OS biomarkers and isoprostane biomarker reduced by at least 40%, dosage of about 50 g, treating a dog with a diagnosed level above 1.75 ng/ml of OS isoprostane biomarker.
Iacopetti et al. teaches a method of using saliva in dogs to test for health.  The use of saliva as a substitute for blood in diagnosing and prognosticating disease in humans is widely accepted (Abstract).
Milne teaches the method of using isoprostanes in measuring antioxidant therapies (page 897, left column). Conditions with significantly elevated levels of isoprostanes are ideal candidates for targeting new generation antioxidant therapies (page 897, left column, last paragraph).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of prima facie obvious.).

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for treating health. This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman,  136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method steps of HOD OS biomarkers because Iacopetti 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising about 50 gram of the active agent combination for the following reasons.  The reference does teach the composition for treating health in animals.  Bagley et al. teaches a method for health in animals, such as dog [0022] comprising recommended ingredients vitamin D, vitamin E, selenium, turmeric, green tea, alpha lipoic acid, and coenzyme Q10.  The amount of about 50 gram dosage is an amount that one would adjust for delivery of the daily amount that is within the safety amounts recognized by the FDA.  Thus, it would have been obvious to make a concentrated composition containing about 50 gram of the total ingredients for use as a supplement to the diet.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
The references also do not specifically teach treating a dog with a diagnosed level above 1.75 ng/ml of OS isoprostane biomarker claimed by applicant.  Milne teaches the method of using isoprostanes in measuring antioxidant therapies (page 897, left column). Conditions with significantly elevated levels of isoprostanes are ideal candidates for targeting new generation antioxidant therapies (page 897, left column, last paragraph).  The process of treating a dog with a diagnosed level above 1.75 ng/ml of OS isoprostane biomarker is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal process in the time span and temperature range to use in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, .


Response to Arguments
	Applicant argues that there is no reason to add all the ingredients together to form one composition.
In response to Applicant’s argument, Bagley et al. teaches a method for health in animals, such as dog [0022] comprising recommended ingredients vitamin D, vitamin E, selenium, turmeric, green tea, alpha lipoic acid, and coenzyme Q10.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for treating health. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than .  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.

The Supreme court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  

	Applicant argues that there are unexpected results for using the specific combination and use of saliva to test biomarkers.
In response to Applicant’s argument, the amount is not commensurate in scope with the claimed amounts.  Claims 12 and 21 do not have any amounts.  Thus, there is no data to support the claim.  As for the use of saliva for testing, Iacopetti et al. teaches a method of using saliva in dogs to test for health.  The use of saliva as a substitute for blood in diagnosing and prognosticating disease in humans is widely accepted (Abstract).  Milne teaches the method of using isoprostanes in measuring antioxidant therapies (page 897, left column).  Thus, the same testing can be transferred to use in dogs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655